Citation Nr: 1329455	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  06-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right and left hip 
disorders manifested by pain, to include secondary to a 
right foot disability.

2.  Entitlement to service connection for a back disorder, 
to include secondary to a right foot disability.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In March 2009, the Veteran 
testified during a hearing at the RO before the undersigned.  

After completing further development the Board denied 
entitlement to service connection for a right and left hip 
disorder, to include secondary to a right foot disorder in 
August 2011.  The appellant appealed, and in March 2013, the 
United States Court of Appeals for Veterans Claims vacated 
the Board's decision.  

In August 2009 and August 2011, the Board referred the issue 
of entitlement to service connection for depression 
secondary to his right foot disability to the RO for 
appropriate action and adjudication.  Despite the passage of 
more than four years, to date no action has been undertaken.  
Hence, this matter is again referred to the RO for 
appropriate and immediate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.


REMAND

In March 2013, the Court vacated the Board's August 2011 
decision.  In so doing, the Court found that although the 
Veteran presented a claim of entitlement to service 
connection for a hip disorder, because a March 2010 VA 
examiner stated that, "most of the pain that [the appellant] 
is calling hip pain is actually posterior pain around his 
(sacroiliac) joint and buttock;" and because that same 
examiner stated that, "I think the main issue, what (the 
appellant) is calling hip, is actually back pain," VA had an 
obligation to also consider the appellant's argument as a 
claim of entitlement to service connection for a back 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a back 
disorder has yet to be considered by the RO.  Hence, in 
light of the decision of the Court further development, to 
include a VA examination, is required.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO must contact the appellant 
and request that he identify any and all 
private and VA records which pertain to 
care that he has received for any back or 
hip disorder.  It is in the Veteran's 
particular interest that he specifically 
identify or secure those records which 
would medically link the development or 
aggravation of a back or hip disorder to 
either his military service or to a 
disorder for which he is receiving VA 
compensation, to include a right foot 
disorder.  After securing any necessary 
authorization from the appellant the RO 
must attempt to secure any pertinent 
record.  If the RO cannot locate such 
records, it must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.
 
2.  After completing this development, the 
AMC/RO must schedule the Veteran for a VA 
orthopedic examination by an orthopedist 
in connection with his claims of 
entitlement to service connection low back 
and hip disorders.  Access to the claims 
folders, to include the appellant's 
Virtual VA file, and a copy of this 
remand, must be provided to and reviewed 
by the examining orthopedist as part of 
the examination.  Following the 
examination the orthopedist must opine 
whether it is at least as likely as not 
that any diagnosed low back or hip 
disorder is related to the Veteran's 
period of military service.  If not, the 
orthopedist  must address whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any diagnosed low back 
or hip disorder is proximately due to or 
is permanently aggravated by residuals of 
right foot surgery.  

A complete well reasoned rationale for any 
opinions expressed must be provided.  The 
orthopedist should identify the specific 
evidence which supports any and all 
opinions offered.  If the orthopedist 
determines that he/she cannot provide an 
opinion on the issue at hand without 
resorting to speculation, the orthopedist 
should explain the inability to provide an 
opinion, identifying precisely what facts 
could not be determined.  In particular, 
the orthopedist must address whether an 
opinion could not be rendered because the 
limits of medical knowledge have been 
exhausted regarding the etiology of any 
diagnosed disorder or whether additional 
testing or information could be obtained 
that would lead to a conclusive opinion.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims. 38 C.F.R. §§ 
3.158, 3.655 (2012).

4.  The AMC/RO must ensure that all 
medical examination and opinion reports 
fully comply with this remand and the 
questions presented.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issues on appeal.  
If any benefit sought is not granted, the 
Veteran must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
3 8 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


